PER CURIAM.
We initially accepted for review the decision in Hull v. State, 727 So.2d 1152 (Fla. 5th DCA 1999), wherein the Fifth District Court of Appeal cited as controlling authority Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998), which was then pending on review in this Court.1 However, after carefully reviewing the limited record and the parties’ briefs in this case, it is unclear whether Seain C. Hull’s two-year sentence under the 1995 guidelines has expired, thus mooting his single subject rule challenge to chapter 95-184, Laws of Florida. Accordingly, we dismiss review as improvidently granted in this case, without prejudice for Hull to seek a determination in the trial court as to whether he is entitled to relief pursuant to our decision in Heggs.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.

. We have since issued our decision in Heggs v. State, 759 So.2d 620 (Fla.2000) (holding chapter 95-184, Laws of Florida, to be unconstitutional as violative of the single subject rule contained in article III, section 6 of the Florida Constitution).